                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              OWENSBORO DIVISION

CRIMINAL ACTION NO: 4:18-CV-00008

UNITED STATES OF AMERICA                                                    PLAINTIFF

V.

GAZARR MENDELA DUDLEY                                                       DEFENDANT

                             MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion to Suppress Evidence [DN 22].

Fully briefed, this matter is ripe for decision. For the following reasons, the Defendant’s Motion

to Suppress is DENIED.

                                        I. BACKGROUND

       In October 2017, Owensboro Police Department (“OPD”)—working in conjunction with

the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”)—organized a controlled buy

of methamphetamine. A confidential informant purchased 2 to 3 grams of methamphetamine from

Defendant Gazaar Mendela Dudley. During the buy, police and ATF monitored while the

confidential informant met Dudley in a car parked in front of his home. ATF Special Agent Dean

Clark and OPD Detective Ben Fleury testified at the suppression hearing because both officers

monitored the controlled buy, in addition to investigating Dudley previously.

       Two months later, on December 20, 2017, police encountered Dudley as he drove into a

gas station parking lot. Again, Special Agent Clark and Detective Fleury were both present. While

Dudley’s girlfriend Nina Williams went inside the store to make purchases, Dudley waited in a car

that officer recognized as the same vehicle used during the controlled buy. Police determined that

Dudley had an outstanding arrest warrant for unpaid child support and decided to effect the arrest.
       Dudley was removed from the vehicle and placed under arrest. Ms. Williams was briefly

detained but released soon after. The police impounded the vehicle which was owned by Ms.

Williams. Special Agent Clark and Detective Fleury both testified that they knew that the vehicle

did not belong to Dudley but seized the vehicle nonetheless because they believed it to be subject

to forfeiture because they recognized it to be the car used in the October methamphetamine

transaction. Pursuant to OPD policy, police performed an inventory search on the vehicle and

discovered a leather jacket. Inside the leather jacket, officers found multiple bags of marijuana, a

bag of suspected methamphetamine, and a pistol, along with Dudley’s identification card. Based

on this evidence, a grand jury indicted Dudley with possession with intent to distribute

methamphetamine, using/carrying a firearm during and in relation to a drug trafficking crime, and

being a felon in possession of a firearm.

       Dudley filed the present Motion to Suppress, asking the Court to suppress the drugs and

weapon obtained from the inventory search of the vehicle, arguing police should not have seized

and searched the vehicle under the Constitution or Kentucky statue.

                                    II. STANDARD OF REVIEW

       The Fourth Amendment to the United States Constitution guarantees “[t]he right of the

people to be secure in their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by

Oath or affirmation, and particularly describing the place to be searched, and the persons or things

to be seized.” U.S. CONST. Amend. IV. Evidence obtained in violation of a defendant’s

constitutional rights bars the use of that evidence against him at trial. Mapp v. Ohio, 367 U.S. 643

(1961). A person who claims to have been aggrieved by an unlawful search or seizure bears the

initial burden of production and persuasion to suppress evidence. United States v. Smith, 783 F.2d




                                                 2
648, 650 (6th Cir. 1986). The defendant must present a prima facie showing of a Fourth

Amendment violation, i.e., that a government official, acting without a warrant, subjected him to

either an arrest or a search and seizure. United States v. Bayless, 921 F. Supp. 211, 213 (S.D. N.Y.

1996) (citing cases), aff'd, 201 F.3d 116 (2d Cir. 2000). Once the defendant has made a prima

facie showing, the government then has the burden of demonstrating by a preponderance of the

evidence that the search or seizure was not a constitutional violation. United States v. Bradley,

163 F. App'x 353, 357 (6th Cir. 2005).

                                         III. DISCUSSION

       Dudley moves the Court to suppress the evidence obtained from the search of his

girlfriend’s car. First, Dudley argues that the police did not have statutory authority to seize the

car belonging to Ms. Williams. In Kentucky, forfeitable contraband includes vehicles “which are

used, or intended for use, to transport, or in any manner to facilitate the transportation, for the

purpose of sale or receipt of” controlled substances. Ky. Rev. Stat. § 218A.410(h). Dudley argues

that while Ms. Williams’ car may have been the location where he sold controlled substances to a

confidential informant, the police had no evidence that the vehicle was used to transport the

methamphetamine. On this point, Dudley argues that the vehicle was not forfeitable contraband

since the statute “requires more than mere ‘involvement’ of the vehicle in a drug crime.” (Def.’s

Resp. [DN 39] at 8).

       The evidence shows that a controlled buy was made from the Defendant while he was

seated in the subject vehicle, which was at that time parked in a driveway. The vehicle facilitated

the sale of contraband in that respect, but there is no direct evidence that the vehicle was used to

transport the contraband either before or after the controlled buy. However, one would logically

infer that the vehicle had been used for that purpose.




                                                 3
         In somewhat similar circumstances, the Kentucky Supreme Court, in Osbourne v.

Commonwealth, determined a vehicle was subject to forfeiture under KRS § 218A.410(h) despite

a lack of proof that the vehicle was used to transport contraband. 839 S.W.2d 281 (Ky. 1992).

The vehicle was not in running condition at the time contraband was found in it. There was

evidence that the Defendant had been seen previously driving the vehicle but the only evidence of

its use in facilitating drug trafficking was that contraband was found in it. The court held, “It is

sufficient under KRS 218A.410(h) and (j) to show a nexus between the property sought to be

forfeited and its use to facilitate violation of the controlled substances act.” Id. at 283. Therefore,

in this case, even if officers had no reason to believe that Ms. Williams’ car was used to transport

drugs, the fact that Dudley used the car to facilitate the sale of methamphetamine seems sufficient

to render Ms. Williams’ vehicle forfeitable under Kentucky law.1

         Next, Dudley argues that the search and seizure of the vehicle violated his constitutional

rights. As for the seizure of the vehicle, “the Fourth Amendment does not require police to obtain

a warrant before seizing an automobile from a public place when they had probable cause to

believe that it was forfeitable contraband.” United States v. Musick, 291 Fed. App’x 706, 722 (6th

Cir. 2008). Under the federal forfeiture statute, forfeitable contraband includes vehicles “which

are used, or are intended for use, to transport, or in any manner to facilitate the transportation, sale,

receipt, possession, or concealment of” controlled substances. 21 U.S.C. § 881(a)(4). Dudley

complains that the police had no specific identifying information about the vehicle other than the

confidential informant’s description that it was “a little white car. Maybe a little white Ford.”

(Def.’s Resp. at 3). Still, even if police had nothing more than this basic description of the vehicle,




1
 Alternatively, a plausible argument could be made that the vehicle constitutes “equipment” subject to forfeiture under
KRS 218A.410(f) or a “container” subject to forfeiture under KRS 218A.410(g).


                                                          4
this is sufficient to provide the police with probable cause to believe it was the same car Dudley

previously used when selling a controlled substance to a confidential informant.

       The Court also finds the search to be constitutional. “[S]earches conducted outside the

judicial process, without prior approval by judge or magistrate, are per se unreasonable under the

Fourth Amendment—subject only to a few specifically established and well-delineated

exceptions.” Katz v. United States, 389 U.S. 347, 357, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967).

Inventory searches are one these established exceptions to the warrant requirement. Colorado v.

Bertine, 479 U.S. 367, 371 (1987). Dudley admits that while the Fourth Amendment typically

permits an inventory search of a seized vehicle, an inventory search “must not be a ruse for a

general rummaging in order to discover incriminating evidence.” (Def.’s Resp. at 5) (citing

Florida v. Wells, 495 U.S. 1, 4 (1990)). He believes that the only explanation for police seizing

Ms. Williams’ vehicle was “investigating the contents of the car to see if they could stumble upon

evidence of a crime.” (Id. at 6). For this reason, Dudley argues, “The officer’s true motive for

the search should therefore be determined, and if it is impermissible the fruit of the search should

be suppressed.” (Id. at 5).

       The Court finds the inventory search was valid. “In order to be deemed valid, an inventory

search may not be undertaken ‘for purposes of investigation,’ and it must be conducted ‘according

to standard police procedures.’” United States v. Smith, 510 F.3d 641, 651 (6th Cir. 2007) (quoting

United States v. Lumpkin, 159 F.3d 983, 987 (6th Cir. 1998)). The evidence has not shown that

officers had an impermissible investigatory motivation when searching Ms. Williams’ car.

Instead, the evidence reflects that police used OPD standard procedures in performing an inventory

search after the vehicle was properly seized. The Sixth Circuit has been clear that “the mere fact




                                                 5
                that an officer suspects that contraband may be found in a vehicle does not invalidate an otherwise

                proper inventory search.” Smith, 510 F.3d at 651.

                                                        IV. CONCLUSION

                       For the reasons set forth above, IT IS HEREBY ORDERED that Defendant’s Motion to

                Suppress is DENIED.




                cc: counsel of record




July 24, 2019
                                                                6
